Citation Nr: 0820977	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine.  

2.  Entitlement to service connection for residuals of left 
eye trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for degenerative 
disc disease of the thoracolumbar spine and residuals of left 
eye trauma.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The issue of entitlement to service connection for residuals 
of left eye trauma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between degenerative disc 
disease of the thoracolumbar spine and military service is 
not of record.  


CONCLUSION OF LAW

Degenerative disc disease of the thoracolumbar spine was not 
incurred in or aggravated by military service, nor may 
inservice occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran testified during the May 2008 hearing that his 
current back disability is attributable to an inservice car 
accident.  He explained that as a passenger in a car, he 
incurred multiple abrasions and a possible fracture at the T-
11 spinal joint when the car flipped over and landed upside 
down.  The veteran asserts that service connection is 
warranted for his degenerative disc disease of the 
thoracolumbar spine.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for certain 
"chronic diseases" (including arthritis) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the service treatment records indicates that the 
veteran was hospitalized for six days in June 1966 after 
being involved in a car accident.  The hospital report notes 
that the veteran sustained multiple abrasions and a 
questionable fracture of the T-11.  Physical examination of 
the veteran's back revealed tenderness to percussion over T-9 
and L-1 with no deformity and no ecchymosis.  His extremities 
demonstrated full range of motion with no specific tenderness 
or deformity, and neurological examination was within normal 
limits.  The veteran was diagnosed with multiple abrasions, 
superficial laceration left antecubital area and scalp, and 
contusion of the thoracolumbar spine.  After being released 
from the hospital, the veteran's service treatment records 
are absent for any follow-up treatment or complaints of a 
back condition.  Upon discharge, a December 1967 clinical 
evaluation of the veteran's spine was noted as being normal.  

Post service treatment records reflect complaints and 
treatment for an ongoing back condition.  The Board notes 
that in 1987, the veteran hurt his back while working on the 
railroad.  The August 1992 private medical report states that 
the veteran slipped on some ice on a "railroad tie."  He 
suffered severe mid-thoracic pain and was diagnosed with a 
minimal compression fracture.  The veteran was temporarily 
removed from his position after the accident.  X-rays taken 
revealed a slight compression in the mid-thoracic region, an 
old face fracture at L3-4 on the right, angulation at the 3-4 
level, and retrolisthesis at 3 on 4.  In February 1993, a 
private orthopedics and rehabilitation report states that the 
veteran had an acute exacerbation of some milder preexisting 
back pain on November 1992 when he experienced an "extreme 
bad lateral" while conducting his duties as an engineer for 
Amtrak.  It was noted that the veteran has a history of a T-6 
compression fracture in 1987 as well as a history of a motor 
vehicle accident with some low back pain 27 years ago which 
"got better with exercises."  Thereafter, the veteran was 
involved in a train accident in January 1998 when the train 
hit a boulder and partially derailed.  The January 1998 
private urgent care report noted a history of C5-7 fusion in 
July 1996, low back contusions at age 20, and an "old 
compression fracture - workers comp[ensation] 86."  The 
veteran was diagnosed with multiple muscle strains.  The 
veteran complained of pain in his right knee, right back, 
headaches, numbness in hands, and pain in his right buttock 
in a May 1998 private treatment record.  The veteran was 
diagnosed with back discomfort secondary to the stated 
accident.  A Magnetic Resonance Imaging (MRI) of the lumbar 
spine conduced in July 1998 revealed focal hyperlordosis at 
L5-S1 with diffuse mild degenerative disc disease changes.  
Degenerative changes were reported as being most prominent at 
L3-4 with a mild disc bulge and focal annular tear.  There 
was no significant disc pathology or neural foraminal 
narrowing.  An October 2001 private treatment record 
reflected a history of ongoing back pain.  It was reported 
that his past medical history included "several old back 
injuries, and he has had intermittent back problems for a 
number of years."  X-rays of the lumbar spine revealed 
degenerative changes.  More recently, a MRI scan performed in 
January 2002 revealed no significant disc bulges, no 
significant stenosis, but degenerative changes in the facets 
at L4-L5 and L5-S1.  

At the outset, the Board notes that the service treatment 
records do not show that the veteran's back injury resulted 
in a chronic disability.  As previously noted, although the 
veteran received treatment in June 1966, clinical evaluation 
in December 1967 was normal and no complaints or adverse 
findings were noted.  The record also does not show that the 
veteran's degenerative disc disease manifested to a 
compensable degree within a year of service.  Based upon the 
evidence in the claims file, the first time the veteran's 
back condition is shown is in an August 1992 private medical 
record, which is many years following the veteran's discharge 
from service.  Thus, the evidence weighs against the claim in 
this regard.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his back condition has existed 
since his military service.  The veteran is competent to 
state that he injured his back in a car accident during his 
active service.  Additionally, the Board, is of course, aware 
of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  

However, the evidence also weighs against the veteran's claim 
in this regard.  Again, the record establishes that there is 
no objective medical evidence of record of a permanent back 
disability caused by an inservice car accident during service 
or immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  The veteran's service treatment 
records and the absence of post service treatment reports 
until many years after service substantiate this.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

In addition, in May 2005, the veteran was afforded a VA 
examination for his back condition.  Physical examination of 
the veteran revealed degenerative joint and disc disease of 
the lumbar spine.  In an August 2005 addendum, the examiner 
explained that the veteran's degenerative joint and disc 
disease of the lumbar spine can occur by virtue of age and 
also by virtue of trauma.  He opined that he could not say 
"without resort to mere speculation whether the [veteran's] 
degenerative joint disease and disc disease of the lumbar 
spine is due to the accident or to natural occurrence from 
aging."  

The Board finds that the VA examiner's August 2005 medical 
opinion does not support the veteran's claim.  The August 
2005 VA examiner stated that he could not connect the 
veteran's back problems to his service without resorting to 
mere speculation.  The Court has held on numerous occasions 
that speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  An award of service connection must be based on 
reliable competent medical evidence and conjectural or 
speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2007); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

The Board finds that there is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his back condition.  Thus, without evidence of a chronic 
thoracolumbar spine disability in service, degenerative disc 
disease (arthritis) within the first postservice year, and 
with no evidence of a nexus between a back disability and 
service, service connection for such disability is not 
warranted.  
As previously noted, the Board is cognizant of the veteran's 
service to this country, and is also aware of the veteran's 
contentions that his back condition is somehow etiologically 
related to service.  However, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his assertions as to the existence, nature and 
etiology of the current diagnosis is not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the veteran's claim for service 
connection for degenerative disc disease of the thoracolumbar 
spine is denied.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
thoracolumbar spine, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2005 letter sent to the veteran.  In 
the March 2005 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the April 2005 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's claim is denied.  A statement of 
the case (SOC) was also issued to him in June 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from July 
1998 to November 2007, and private treatment records from 
February 1992 to March 2005.  The Board notes that the 
veteran was provided a VA examination in connection with his 
claim of service connection for degenerative disc disease of 
the thoracolumbar spine.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine is denied.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for residuals of 
left eye trauma.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

The veteran testified during the May 2008 hearing that his 
left eye was injured during his active service when a box 
fell from a shelf and injured his eye.  He testified that his 
"black pupil had ran all the way to the bottom of [his] eye, 
and all [he] could tell was that there was light with that 
eye."  The veteran stated that he was transported to the 
hospital and requested to have his eyes pressure checked 
every six months.  

Review of the veteran's service treatment records reflects 
complaints and treatment for a left eye injury.  In April 
1966, the veteran was hospitalized after suffering an injury 
to his left eye when a box fell on his head causing damage to 
his eye.  The veteran was found to have a hyphema of the left 
eye and slightly increased intra-ocular pressure.  As such, 
the veteran was hospitalized for four days, requested to 
return to the eye clinic in one week after discharge, placed 
on no medications, and was deemed fit for return to active 
duty.  The veteran was diagnosed with traumatic hyphema of 
the left eye, improved, and questionable angle recession of 
the left eye, unchanged.  Thereafter, December 1967 discharge 
examination results revealed normal eyes and 20/20 vision.  

After discharge from service, post service treatment records 
show that the veteran has been treated for chronic 
blepharitis and meibomitis.  In particular, an October 2002 
private medical record indicates that the veteran complained 
of floaters for the past two months and also reported that he 
suffered an eye injury many years ago.  The veteran was 
diagnosed with blepharitis.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the veteran's 
residuals of a left eye trauma were due to any disorder or 
event from service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, the case is REMANDED for the following action:  

1.  Afford the veteran a VA eye 
examination to determine whether there is 
a causal nexus between the veteran's 
residuals of left eye trauma and his 
military service.  All indicated tests 
and studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review.  The examiner must 
identify any current disability related 
to his left eye, and for any disability 
present, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that the veteran's current 
disability is related to his active 
military service.  If there is no 
disability present, the examiner should 
state so.  The rationale for any 
conclusion reached should be provided.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


